Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-4 are currently pending.
Priority
Instant application 16076185, filed 8/7/2018 claims benefit as follows:

    PNG
    media_image1.png
    92
    387
    media_image1.png
    Greyscale
.

Information Disclosure Statement
	All references from the IDS received 8/7/2018, 10/11/2019, 6/23/2020, 9/23/2020, and 12/23/2020 have been considered unless marked with a strikethrough.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims relate to the production of the compound (1-methylpyrrolidin-3-ol) of formula (I).  The process includes the use of formaldehyde in an amount of more than 1 mol but not more than 5 mol in step A and using a secondary amine selected from the group consisting “diethylamine, dipropylamine, diisopropylamine, butylethylamine, pyrrolidine, piperidine, and morpholine” in step B.  The reaction is a selective mono-methylation to make a tertiary amine in the presence of a metal catalyst.  

Close art is WO-2003091209 (“the ‘209 publication”, made of record on the IDS).  The ‘209 publication teaches the starting material and product and the ‘209 publication teaches using formaldehyde and catalytic reduction using palladium-carbon.
Close art is JP-2004244418 (“the ‘418 publication”, made of record on the IDS).  The ‘418 publication teaches the starting material and product and the ‘418 publication teaches using formaldehyde and with formic acid as a reducing agent. Further, the ‘418 publication teaches sodium hydroxide as a base.  The catalyst and reductant are different from the instant application.
Neither of the publications above teach the use of secondary amines, much less the specific secondary amines claimed as additional agents in the reaction.  Further, in a close example which is example 1 (see machine translation of the ‘209 publication) 4.34 grams of starting material lead to 1.56 grams of product which after considering the molecular weight of the starting material (87.12 g/mol) and the product (91.12 g/mol) leads to a 34% yield.  In a larger scale reaction, example 4 of the ‘418 publication 187.1 grams of starting material are used leading to 123.7 grams of product which is a 63% yield.  In the closest examples in the art which do not teach an additional secondary amine yields of 34-63% are obtained.
In conclusion, the instant claim contain limitations not contemplated by the prior art – specific secondary amines, and the results using the secondary amine lead to significant increases in yield of the product after distillation – 86-93% in the instant application versus 34-63% in the art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions
	All claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622